Citation Nr: 0203318	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-05 222A	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether an apportionment of the veteran's disability 
compensation benefits on behalf of his wife was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from November 1986 to January 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) 
Healthcare System & Regional Office (RO) in Ft. Harrison, 
Montana, which awarded an apportioned share of the veteran's 
VA disability compensation benefits to the veteran's wife.

It should be noted that the veteran's appeal of the 
apportionment decision amounted to a contest that had the 
potential of directly affecting his wife's claimed 
entitlement.  Such a contest ordinarily requires that certain 
procedures be followed so that each party to the claim is 
afforded due process.  38 C.F.R. Part 20, Subpart F (2001).  
Although these procedures were not followed throughout the 
appeal process (for example, the RO did not inform the 
veteran's wife of the veteran's substantive appeal), the 
Board finds that the lack of compliance with these procedures 
does not require further action by the Board.  This is so 
because, as explained below, the Board lacks jurisdiction to 
act in this case.  


FINDINGS OF FACT

1.  The veteran perfected an appeal of a RO decision to award 
an apportionment of his compensation benefits to his wife; 
this was done by way of an April 2001 notice of disagreement 
with a March 2001 RO decision, and by submission of a June 
2001 substantive appeal.  

2.  On April 3, 2002, the Board was notified by the VA RO in 
Sioux Falls, South Dakota, that the veteran had died on 
February [redacted], 2002.



CONCLUSION OF LAW

Due to the veteran's death, his appeal must be dismissed.  38 
C.F.R. § 20.1302 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arose out of the veteran's disagreement with a 
March 2001 RO Special Apportionment Decision, which awarded 
the veteran's wife an apportioned share of his VA disability 
compensation benefits.  Unfortunately, the veteran died after 
perfecting his appeal to the Board, but before the Board 
decided the claim.  By the Board's rules, this appeal must be 
dismissed.  38 C.F.R. § 20.1302 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if a claimant perfects an appeal to 
the Board of an adverse determination with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code (chapter 11), then 
dies before the appeal is adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334; 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2001).

The Court has extended this sort of analysis to situations 
where a veteran dies during the pendency of an appeal of a 
claim of clear and unmistakable error derived from chapter 
11, see Haines v. Gober, 10 Vet. App. 446 (1997), and where a 
survivor dies pending an appeal of a claim for dependency and 
indemnity compensation under chapter 13 of title 38.  See 
Erro v. Brown, 8 Vet. App. 500 (1996).  The Court has 
specifically indicated that such appeals may not go forward 
even if a personal representative of the claimant's estate 
requests to continue prosecution of the decedent's appeal.  
See Richard v. Gober, 10 Vet. App. 431 (1997).

Notably, however, the Court has not addressed the question of 
whether an appellant's death also operates to render the 
underlying RO decision a nullity when another party's 
interests are affected by the underlying decision, such as in 
the instant case where the veteran's wife was awarded a 
benefit.  While such a situation might be distinguishable 
from cases such as Smith, supra, where the veteran only 
sought entitlement to service connection and an increased 
rating, the Board does not reach that question in the instant 
case.  The Board is constrained by the language of 38 C.F.R. 
§ 20.1302 (2001) that requires that an appeal pending when 
the appellant dies will be dismissed.  There being no 
appellant in this case other than the veteran, the appeal 
must be dismissed.  38 C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed.




		
MARK F. HALSEY
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


